Citation Nr: 1211690	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut
 
 
THE ISSUES
 
1.  Entitlement to service connection for residuals of colon cancer, to include as a result of exposure to herbicides. 
 
2.  Entitlement to service connection for residuals of liver cancer, to include secondary to colon cancer. 

3.  Entitlement to service connection for left arm and hand numbness, to include as a result of exposure to herbicides. 

4.  Entitlement to service connection for peripheral neuropathy of the right arm and lower extremities, to include as a result of exposure to herbicides. 

5.  Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides. 

6.  Entitlement to service connection for enlarged prostate, to include as a result of exposure to herbicides. 

7.  Entitlement to service connection for a low back disorder. 

8.  Entitlement to service connection for gastroesophageal reflux disease (claimed as heartburn). 

9.  Entitlement to service connection for a left knee disability. 

10.  Entitlement to service connection for tinnitus. 
 
11.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from December 15, 2006.  
 
12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of the Vietnam War 
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
G. A. Wasik, Counsel
 

INTRODUCTION
 
The Veteran had active duty service from October 1969 to October 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The Veteran testified at a personal hearing at a Board videoconference in January 2010.  
 
The issues on appeal were last before the Board in April 2010 when they were remanded for additional evidentiary development.  Also before the Board in April 2010 was a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In December 2011, the RO granted entitlement to service connection for PTSD.  Hence, the claim of entitlement to service connection for the disability is no longer on appeal.  
 
In the current case, the Veteran has contested the initial disability evaluation assigned for his service-connected PTSD.  In December 2011, the Veteran submitted a statement indicating that he was unemployable as a result of PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of" and not separate from a claim for an increased rating.  Id. at 453.  If the Veteran perfects his PTSD claim as set out in the Remand portion of this decision, the claim for individual unemployability would be outstanding.  Therefore this issue has been added to the title page.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.
 
 

REMAND
 
At the time of a January 2011 VA PTSD examination, the Veteran informed the examiner that, after his discharge from the military, he collected Social Security benefits for a period of time.  Records from the Social Security Administration have not been associated with the claims file.  Where there is actual notice to VA that a veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  As it is not known what these records may contain, and as these records may reveal treatment for disorders shortly after the Veteran's separation from active duty, the Board finds that all the Veteran's service connection claims are intertwined with this records request.  They all must be remanded for this evidentiary development.  
 
The Veteran has claimed that he has carcinoma of the colon and liver due to his exposure to Agent Orange while he was serving in the Republic of Vietnam.  There is some evidence from a health care provider which addresses this claim in potentially favorable light.  In July 2008, a health care professional wrote - Please investigate possibility of chemical exposure as caused to chronic obstructive pulmonary disease/ colon cancer.  In February 2009, a health care professional wrote -"possibility of colon cancer and Agent Orange."  While these documents provide some evidence of a possible link between colon cancer and the Veteran's exposure to herbicides, this evidence is insufficient upon which to base a grant of service connection for colon cancer based on herbicide exposure.  Both of the documents are based on the word "possible" to describe if there is an etiologic link.  The use of this word renders the opinion speculative, at best.  Service connection cannot be based on speculation.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus).  It is not apparent to the Board what are the qualifications of the author or authors who produced the notes.  This lessens the probative value of the opinion.  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Additionally, the opinions are not supported by any rationale as to why the authors found there was the possibility of a link between herbicide exposure and the Veteran's cancers.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
 
While the above cited evidence is insufficient upon which to base a grant of service connection, this evidence does trigger VA's duty to assist the Veteran by obtaining a medical opinion as to the etiology of the Veteran's colon and liver cancer.  The Board finds there is competent evidence of record of the current existence of colon and liver cancer, as well as some evidence of record linking the disorders to the Veteran's active duty service via exposure to herbicides.  A VA examination is required to provide this evidence.  
 
In December 2011, the RO granted service connection for posttraumatic stress disorder, and assigned a 30 percent disability evaluation.  The same month, the Veteran submitted a notice of disagreement with the initial disability evaluation assigned by the RO in December 2011.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder must be remanded for issuance of a statement of the case.  
 
The Veteran has claimed entitlement to service connection for tinnitus.  He has reported that this disorder is the result of being subjected to noise during active duty including an exploding ammunition dump.  He has also claimed the tinnitus was the result of exposure to herbicides.  The Veteran, many years after the fact, has alleged that he had experience tinnitus since the time of his active duty service.  The Board notes that, at the time of the Veteran's discharge examination, he denied having or ever having had problems with his ears.  The Veteran did not, however, specifically deny having or ever having had tinnitus at discharge.  The Board finds that there is evidence of record of allegations of tinnitus currently and allegations of continuity of symptomatology of tinnitus from the time of active duty to the present but no opinion addressing the existence and etiology of tinnitus has been produced.  The Board finds the evidence of record is sufficient to trigger a requirement for VA examination in connection with the Veteran's tinnitus claim.  
 
The Veteran has claimed entitlement to service connection for peripheral neuropathy of the right arm and lower extremities.  A VA neurological examination was conducted in January 2011.  The examiner wrote that it was less likely than not that the Veteran has Agent Orange related neuropathy.  The rationale provided, however, appears to be centered on what VA has determined is presumed to be caused by herbicide exposure.  The National Academy of Sciences has concluded there is some evidence to suggest that neuropathy of acute and subacute onset may be associated herbicide exposure.  "However, chronic peripheral neuropathy is not presumed by VA to be caused by exposure to Agent Orange."  

The Board finds this VA examination report deficient for several reasons.  First, it is not apparent to the Board what neuropathy was diagnosed at the time of the examination.  The examiner merely reported that it was less likely than not that the Veteran did not have Agent Orange related neuropathy.  Clarification is required to whether peripheral neuropathy was diagnosed at the time of this examination.  If it is determined that neuropathy was diagnosed, a rationale must be provided which is based on a review of all the evidence in the claims file.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The examiner must support his opinion with an adequate rationale which extends beyond a mere citation to the fact that VA does not believe that chronic peripheral neuropathy is linked to herbicide exposure.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. The RO should take careful note that the appellant alleges that he received these benefits shortly after he separated from active duty.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Issue a statement of the case to the Veteran and any representative, addressing the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.  The Veteran and any representative must be advised of the time limit in which he may file a substantive appeal.  If, and only if, an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.
 
3.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of the Veteran's colon and liver cancer.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All necessary tests should be conducted and the results reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has colon cancer and/or liver cancer which was incurred in or aggravated by his active duty service.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has colon cancer and/or liver cancer which is secondary to his exposure to herbicides.  The examiner is to presume that the Veteran was exposed in service to herbicides.  A complete rationale for all opinions expressed must be provided.  
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.   If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  
 
4.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of any diagnosed tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.   All necessary tests should be conducted and the results reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has tinnitus which was incurred in or aggravated by his active duty service.  
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  
 
5.  Return the claims file to the examiner who conducted the January 2011 VA neurological examination and request that he prepare an addendum to the examination report which addresses the following:  
 
The examiner must indicate whether the Veteran currently has peripheral neuropathy of any part of the body.  If the examiner determines that the Veteran currently has peripheral neuropathy or had peripheral neuropathy at any time during the appeal period, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy which was incurred in or aggravated by his active duty service.  If the examiner determines that the Veteran currently has peripheral neuropathy or had peripheral neuropathy at any time during the appeal period the examiner must also opine whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's peripheral neuropathy is secondary to his exposure to herbicides.  
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  In preparing any opinion the claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also  review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA. 
 
If the examiner determines that the requested opinions cannot be provided without another examination of the Veteran, this should be scheduled.  
 
If the examiner who conducted the January 2011 VA neurological examination is not available, schedule the Veteran for a VA examination by a neurologist to determine the nature, extent and etiology of any peripheral neuropathy found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.   All necessary tests should be conducted and the results reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy which was incurred in or aggravated by his active duty service.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy which is secondary to his exposure to herbicides.  Inform the examiner that the Veteran's exposure to herbicides is confirmed.  
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  
 
6.  Thereafter, review the Veteran's claims file to ensure that all of the foregoing requested development has been completed.  In particular, review the requested medical reports and opinions to ensure that they are responsive to and in complete compliance with the directives of this remand.  If they are not, implement corrective procedures.  Any compliance failure could result in further remands.  The RO must ensure that each and every examiner has reviewed all records in Virtual VA, and specifically acknowledged that review by identifying the latest date in the records reviewed.
 
7.  After undertaking any development deemed essential in addition to that specified above, readjudicate the issues of entitlement to service connection for colon cancer, liver cancer, tinnitus and peripheral neuropathy.  If any claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his attorney, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



